Citation Nr: 1824018	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-36 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post-operative right knee injury with osteoarthritis.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected status post-operative right knee injury with osteoarthritis.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to December 1991, with additional periods of service in the National Guard.

These matters come to the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The appeal was previously before the Board in November 2015 and August 2017 and was remanded for further development.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's status post-operative right knee injury with osteoarthritis is productive of symptoms associated with the removal of semilunar cartilage.  It has not been productive of flexion limited to 60 degrees or less; extension limited to 5 degrees or more, ankylosis, recurrent subluxation or lateral instability, semilunar cartilage dislocated with frequent episodes of locking, pain, and effusion into the joint; malunion or nonunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post-operative right knee injury with osteoarthritis are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.27, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard June 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records have been obtained.  The Veteran was provided a VA medical examination in August 2009.  

The claim was remanded in November 2015 and in August 2017; the Board's remand directives included scheduling the Veteran for an additional VA examination for his knee as the Veteran had reported that his knee disability had worsened since his last VA examination in August 2009.  A review of the record reveals that although a VA examination was last scheduled in January 2018, the Veteran failed to appear.  Subsequently, a supplemental statement of the case (SSOC) discussing his failure to appear was issued in February 2018.  The Veteran's representative submitted a VA Statement of Accredited Representative in Appealed Case in March 2018 that did not contain an explanation for the Veteran's failure to appear.

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  There are no statements in the claims file providing good cause for the Veteran's failure to appear to the scheduled examination.  Given the foregoing, the Board will proceed to adjudicate the Veteran's appeal in the absence of an adequate VA examination.

Although the August 2009 VA knee examination does not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) or Sharp v. Shulkin, 29 Vet. App. 26 (2017), there is no evidence to suggest that the Veteran would appear for another VA knee examination as he did not provide any statement with regard to good cause for failing to appear for his most recently scheduled VA knee examination.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, VA's duty to assist has been met and the Board will proceed to adjudicate the claim on the basis of the record.  

II. Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected status post-operative right knee injury with osteoarthritis currently rated as 10 percent under Diagnostic Code 5259.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2017).

Currently, the Veteran has a 10 percent disability rating, under Diagnostic Code 5259 for the entire period on appeal.  Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  A rating higher than 10 percent is not available under Diagnostic Code 5259.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent for status post-operative right knee injury with osteoarthritis under Diagnostic Code 5259.

Next the Board considers whether the Veteran's post-operative right knee injury with osteoarthritis presents any additional manifestations that would warrant the assignment of a separate rating under additional potentially applicable diagnostic codes.  

The Veteran was afforded a VA knee examination in August 2009.  At the time of the examination the Veteran complained of pain and stiffness, but denied instability, locking, dislocation, and weakness.  Upon examination, the examiner documented extension to 0 degrees and flexion to 95 degrees.  

VA medical records dated May 2008 to November 2015 show no evidence of dislocation or suprapatellar bursal effusion.

The record is negative for evidence of flexion limited to 60 degrees or less, or extension limited to 5 degrees or more.  With regard to DeLuca criteria, there is no medical evidence to show any additional loss of motion of the knee due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports an additional rating of 10 percent.  In this regard, the Board notes that the August 2009 VA examiner documented pain on motion, but noted extension to 0 degrees and flexion to 95 degrees and that repetitive motion did not increase loss of range of motion.  The examiner also documented no fatigue, weakness, or lack of endurance.  Thus, higher, separate ratings based on limitation of motion are not appropriate.

The record is also negative for evidence of ankylosis, recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of tibia and fibula, or genu recurvatum.  Therefore, the following diagnostic codes are not applicable in the present case: 5260 (limitation of extension); 5261 (limitation of flexion); 5256 (ankylosis); 5257 (recurrent subluxation or lateral instability); 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking", pain, and effusion into the joint; 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

In reaching the above conclusions the Board has not overlooked the fact that the Veteran has not had a VA knee examination since August 2009.  However, as previously discussed, the Board finds that it must adjudicate the severity of his status post-operative right knee injury with osteoarthritis based on the evidence of record because the post-remand record shows that, without good cause, the Veteran failed to show for the VA knee examination VA had scheduled in connection with this claim.  See 38 C.F.R. § 3.655; Hyson v. Brown, 5 Vet. App. 262 (1993).  

Similarly, the Board finds that it must adjudicate the severity of the Veteran's status post-operative right knee injury with osteoarthritis without a medical opinion that takes into account the Court's holdings in Correia and Sharp because there is no evidence that the Veteran would appear for an additional VA knee examination based on his previous failure to show to the examination without good cause.

In light of the foregoing, the Board finds that a higher evaluation is not warranted for the Veteran's service-connected status post-operative right knee injury with osteoarthritis throughout the period on appeal.  A rating in excess of 10 percent is denied. 


ORDER

A rating in excess of 10 percent for status post-operative right knee injury with osteoarthritis is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary.

The Veteran contends that his back disability is related to service, or secondary to his service-connected status post-operative right knee injury with osteoarthritis.  

In the November 2015 remand, the Board remanded the appeal for an addendum medical opinion regarding causal nexus.  The Veteran presented good cause for his failure to attend the VA examination scheduled in connection with the remand.  The Board therefore remanded the claim again, in August 2017, to obtain the requested opinion.  The need for a physical examination was left to the examiner's discretion.  

In February 2018, a VA examiner indicated that a detailed and in depth clinical evaluation is required to answer the questions presented and that in the absence of an examination, she would have to resort to speculation.

Unlike the claim for the right knee, the Veteran has not previously been scheduled for a VA examination related to his low back disability, and failed to appear without good cause.  Therefore, and in light of the VA examiner's determination, the Veteran should be scheduled for a VA examination for his back disability.  The Veteran is advised that a failure to appear at a scheduled VA examination without good cause may negatively impact his claim. 

The Veteran's claim for TDIU remains intertwined with the claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, it is noted that the Veteran was unable to report to his 2017 examination because he was working out of state.  A February 2018 SSOC shows that he was sent a VA Form 21-8940 and asked to provide updated information about his employment status.  There is no indication that he provided the completed form.  As the appeal is being remanded for another related matter, he will be afforded another opportunity to provide this information.  The Veteran is again cautioned that failure to assist VA in developing his claim may negatively impact his application for benefits.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran provide an updated VA Form 21-8940.

2.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment for his claimed back disability that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file (including any additional medical evidence obtained as a result of this Remand) should be made available to the examiner.  Following review of the claims file and examination of the Veteran, if necessary, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed low back disability had onset during active service, or within one year of the Veteran's separation from active service in December 1991, or is otherwise related to service?  The examiner is asked to specifically discuss the Veteran's contention that he injured his back when he fell off of an obstacle course at Camp Mackall in 1993. 

(b) Is it at least as likely as not that the diagnosed low back disability was proximately caused by the Veteran's service-connected status post-operative right knee injury with osteoarthritis?  

(c) Is it at least as likely as not that the diagnosed low back disability was aggravated (worsened beyond natural progression) by the Veteran's service-connected status post-operative right knee injury with osteoarthritis?

(d) If the examiner finds that the low back condition has been aggravated by the Veteran's service-connected status post-operative right knee injury with osteoarthritis, the examiner should attempt to quantify the degree of aggravation beyond the baseline level that is attributed to the service-connected disability.

All findings and conclusions should be supported with a complete rationale which reflects the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the examiner must explain why.

4.  Readjudicate the appeal.  If the benefits sought remain denied, furnish an SSOC and give the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


